Exhibit 10.2

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Agreement (this “Agreement”) made effective as of
April 1, 2012, by and between Advocat Inc., a Delaware corporation (the
“Company”), and Kelly Gill (the “Executive”), amends and restates the Employment
Agreement between the parties dated April 10, 2010, as amended on November 4,
2011 (the “Original Agreement”).

WHEREAS, the latest extended term of the Original Agreement term ends March 31,
2012; and

WHEREAS, subsequent to entering into the Original Agreement, the Company
appointed Executive the Chief Executive Officer of the Company, and the
Executive agreed to serve in such position; and

WHEREAS, the parties have agreed to amend and restate the Original Agreement to
reflect the change in position, to extend the term, to clarify certain ambiguous
terms and to make other changes as set forth herein.

In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:

SECTION I

EMPLOYMENT

The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Period of Employment as provided in Section
III.A. below and upon the terms and conditions provided in the Agreement.

SECTION II

POSITION AND RESPONSIBILITIES

During the Period of Employment, the Executive agrees to serve as Chief
Executive Officer of the Company and to be responsible for the typical
management responsibilities expected of an officer holding such position and
such other responsibilities as may be assigned to the Executive from time to
time by the Board of Directors of the Company.

SECTION III

TERMS AND DUTIES

A. Period of Employment. The period of Executive’s employment under this
Agreement will commence as of the date hereof and shall continue through
March 31, 2013, subject to extension or termination as provided in this
Agreement (the “Period of Employment”). On each anniversary of the commencement
of the Period of Employment, the period of Executive’s employment shall be
extended for additional one (1) year periods, unless either party gives notice
thirty (30) days in advance of the expiration of the then current period of
employment of such party’s intent not to extend the Period of Employment.



--------------------------------------------------------------------------------

B. Duties. During the Period of Employment, the Executive shall devote all of
his business time, attention and skill to the business and affairs of the
Company and its subsidiaries. The Executive will perform faithfully the duties
that may be assigned to him from time to time by the Board of Directors.

SECTION IV

COMPENSATION AND BENEFITS

A. Compensation. For all services rendered by the Executive in any capacity
during the Period of Employment, the Executive shall be compensated as follows:
The Company shall pay the Executive a base salary (“Base Salary”) of Four
Hundred Fifty Thousand Dollars ($450,000.00) per annum. Base Salary shall be
payable according to the customary payroll practices of the Company but in no
event less frequently than once each month. The Base Salary shall be reviewed
annually and shall be subject to increase according to the policies and
practices adopted by the Company from time to time.

B. Annual Incentive Awards. The Company will pay the Executive annual incentive
compensation awards as may be granted by the Board of Directors or a
Compensation Committee, in either case, in its sole discretion, to the Executive
under any executive bonus or incentive plan in effect from time to time. In all
events, any such incentive bonuses or payments will be made on or before
March 15 following the Executive’s taxable year in which such award is no longer
subject to a substantial risk of forfeiture as defined by Treasury Regulation
Section 1.409A-1(d).

C. Additional Benefits. The Executive will be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites for which any salaried employees are eligible under any existing or
future plan or program established by the Company for salaried employees. The
Executive will participate to the extent permissible under the terms and
provisions of such plans or programs in accordance with program provisions.
These may include group hospitalization, health, dental care, life or other
insurance, tax qualified pension, car allowance, savings, thrift and profit
sharing plans, termination pay programs, sick leave plans, travel or accident
insurance, disability insurance, and contingent compensation plans including
capital accumulation programs, restricted stock programs, stock purchase
programs and stock option plans. Nothing in this Agreement will preclude the
Company from amending or terminating any of the plans or programs applicable to
salaried or senior executives as long as such amendment or termination is
applicable to all salaried employees or senior executives. The Executive will be
entitled to twenty (20) days paid vacation annually.

 

2



--------------------------------------------------------------------------------

SECTION V

BUSINESS EXPENSES

The Company will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement.

SECTION VI

DISABILITY

A. In the event of Disability of the Executive during the Period of Employment,
the Company will continue to pay the Executive according to the compensation
provisions of this Agreement during the period of his Disability, until such
time as Executive’s long term disability insurance benefits are available.
However, in the event the Executive is Disabled for a continuous period of six
(6) months after the Executive first becomes Disabled, the Company may terminate
the employment of the Executive. In this case, normal compensation will cease
except for earned but unpaid Base Salary and incentive compensation awards which
would be payable on a pro-rated basis for the year in which the Disability
occurred. In the event of such termination, all unvested Options held by
Executive shall be deemed fully vested on the date of such termination.

B. Until such time as the Executive’s employment is terminated as provided in
Section VI.A or otherwise in accordance with this Agreement, during the period
the Executive is receiving payments of either regular compensation or disability
insurance benefits described in this Agreement and as long as he is physically
and mentally able to do so, the Executive will furnish information and
assistance to the Company and from time to time will make himself available to
the Company to undertake assignments consistent with his prior position with the
Company and his physical and mental health. If the Company fails to make a
payment or provide a benefit required as part of the Agreement, the Executive’s
obligation to furnish such information and assistance will end.

SECTION VII

DEATH

In the event of the death of the Executive during the Period of Employment, the
Company’s obligation to make payments under this Agreement shall cease as of the
date of death, except for earned but unpaid Base Salary and incentive
compensation awards which will be paid on a pro-rated basis for that year. The
Executive’s designated beneficiary will be entitled to receive the proceeds of
any life or other insurance or other death benefit programs provided in this
Agreement.

SECTION VIII

EFFECT OF TERMINATION OF EMPLOYMENT

A. If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge (as defined later in this Agreement)
other than pursuant to Section XI, but only if Executive has executed and not
revoked within the revocation period a valid release agreement in a form
reasonably acceptable to the Company, the Company will pay the Executive in

 

3



--------------------------------------------------------------------------------

a lump sum an amount equal to 100% of his Base Salary as in effect at the time
of the termination upon the effectiveness of the release, subject to Section
XII. Earned but unpaid Base Salary and incentive compensation awards will be
paid in a lump sum upon such Termination or Constructive Discharge. The group
hospitalization, health, dental care and life insurance benefits described in
this Agreement as in effect at the date of termination of employment will be
continued for eighteen (18) months. If the Executive’s employment terminates due
to either a Without Cause Termination or a Constructive Discharge, or pursuant
to Section XI, all unvested options and SARS (“Options”) or restricted stock or
restricted stock units granted to the Executive under the Company’s 2005
Long-Term Incentive Plan, 2010 Long-Term Incentive Plan or other stock option
program or plan (the “Plan”) shall be deemed vested, and the Company shall cause
each Option to remain exercisable until the earlier of (i) the latest date upon
which the Option could have expired by its original terms under any
circumstances or the tenth anniversary of the original date of grant of such
Option or (ii) the later of the fifteenth (15th) day of the third (3rd) month
following the date on which the Option would have expired or December 31 of the
calendar year in which the Option would have expired. Any restricted stock units
that are held by the Executive at the time of such termination of employment
shall be settled in accordance with their terms.

B. If the Executive’s employment terminates due to a Termination for Cause,
earned but unpaid Base Salary will be paid through the date the termination
occurs. No other payments will be made or benefits provided by the Company.

C. Upon termination of the Executive’s employment other than for reasons due to
death, Disability, or pursuant to Paragraph A of this Section or Section XI, the
Period of Employment and the Company’s obligation to make payments under this
Agreement will cease as of the date of the termination except as expressly set
forth in this Agreement.

D. For this Agreement, the following terms have the following meanings:

1. “Termination for Cause” means termination of the Executive’s employment by
the Company’s Board of Directors acting in good faith by the Company by written
notice to the Executive specifying the event relied upon for such termination,
due to the Executive’s serious, willful misconduct with respect to his duties
under this Agreement, including but not limited to conviction for a felony or
perpetration of a common law fraud, which has resulted or is likely to result in
material economic damage to the Company.

2. “Constructive Discharge” means termination of the Executive’s employment by
the Executive in accordance with this Section VIII.D.2 as a result of any of the
following: a material diminution of Base Salary of the Executive other than
reductions applicable to all employees of the Company; a material diminution in
the Executive’s authority, duties or responsibilities; a material diminution in
the budget over which the Executive retains authority; a material change in
geographic location at which the Executive must perform the services; or any
other action or inaction that constitutes a material breach of the terms of this
Agreement. Provided, however, that such condition shall not constitute a reason
for Constructive Discharge unless the Executive provides the Company a written
notice which describes the circumstances being relied on for the termination
with respect to this Agreement within ninety (90) days after the event giving
rise

 

4



--------------------------------------------------------------------------------

to the notice and provides the Company with thirty (30) days to remedy the
condition. Further, any termination of employment by the Executive must occur
within one hundred twenty (120) days from the initial existence of the condition
giving rise to the Constructive Discharge.

3. “Without Cause Termination” means termination of the Executive’s employment
by the Company or the giving of notice by the Company of its intent not to
extend the Period of Employment as provided in Section III.A upon expiration of
the Period of Employment or any extension thereof; provided, however, that a
Without Cause Termination shall not include termination by reason of death,
Disability or Termination for Cause.

E. Stock Option Settlement. If the Executive’s employment terminates due to
either a Without Cause Termination or a Constructive Discharge or pursuant to
Section XI, Executive may require the Company to repurchase any vested Options
(whether such Options vested prior to termination of employment or pursuant to
this Agreement) for an amount equal to the difference between the fair market
value of a share of the Company’s common stock on the date of termination and
the per share exercise price set forth in the Options, times the number of
shares granted to the Executive under the Options remaining unexercised as of
the date of termination. If the Company gives the Executive notice of a Without
Cause Termination pursuant to Section VIII.D.1 or notice pursuant to Section XI,
such right must be exercised within ten (10) days after such notice by written
notice from the Executive to the Company or if the Executive gives the Company
notice of termination for Constructive Discharge or pursuant to Section XI, this
right must be exercised by the Executive in such notice or by separate written
notice delivered to the Company contemporaneously with such notice of
termination. The Options for which such settlement is elected will be settled as
soon as reasonable practicable after the date of the Executive’s termination of
employment, subject to Section XII, if applicable. Any Option held by the
Executive for which no such election is made shall continue according to their
terms as modified by Sections VIII.A and XI.

F. Payment in Lieu of any Benefit. In the event the Company is unable for
whatever reason to provide continued coverage for the Executive under one or
more of such employee benefit plans or programs as required pursuant to this
Section VIII or Section XI, the Company shall be required to make a lump sum
cash payment equal to the economic value of such coverage without any discount
or reduction for the time value of money. With respect to an employee benefit
plan or program of the Company that provides coverage on an insured basis, such
economic value shall be the cost of the total premiums expected to be paid by
the Company for such coverage of the Executive during the period such benefits
are to be provided under this Agreement, grossed up for any income, payroll or
similar taxes to which such payments may be subject. With respect to all other
employee benefit plans or programs of the Company, the economic value shall be
the expected net cost to the Company of providing such coverage to the Executive
during the period such benefits are to be provided under this Agreement, grossed
up for any income, payroll or similar taxes to which such payments may be
subject. The lump sum cash payment shall be paid to the Executive within the
earlier of (i) thirty (30) days of the date the Company determines that the
coverage required by this Section VIII cannot be provided, or (ii) ninety
(90) days following the Executive’s date of termination.

 

5



--------------------------------------------------------------------------------

SECTION IX

OTHER DUTIES OF THE EXECUTIVE DURING

AND AFTER THE PERIOD OF EMPLOYMENT

A. The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.

B. The Executive recognizes and acknowledges that all information pertaining to
the affairs, business, clients, customers or other relationships of the Company,
as hereinafter defined, is confidential and is a unique and valuable asset of
the Company. Access to and knowledge of this information is essential to the
performance of the Executive’s duties under this Agreement. The Executive will
not, during the Period of Employment or after except to the extent reasonably
necessary in performance of the Executive’s duties under this Agreement, give to
any person, firm, association, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company except as required by law. The Executive will not
make use of this type of information for his own purposes or for the benefit of
any person or organization other than the Company. The Executive will also use
his best efforts to prevent the disclosure of this information by others. All
records, memoranda, etc. relating to the business of the Company whether made by
the Executive or otherwise coming into his possession are confidential and will
remain the property of the Company.

C. During the Period of Employment and for a twelve (12) month period
thereafter, the Executive will not use his status with the Company to obtain
loans, goods or services from another organization on terms that would not be
available to him in the absence of his relationship to the Company. During the
Period of Employment and for a twelve (12) month period following termination of
the Period of Employment, other than termination due to a Without Cause
Termination, a Constructive Discharge or termination pursuant to Section XI:
(i) the Executive will not make any statements or perform any acts intended to
advance the interest of any existing or prospective competitors of the Company
in any way that will injure the interest of the Company; (ii) the Executive
without prior express written approval by the Board of Directors of the Company
will not directly or indirectly own or hold any proprietary interest in or be
employed by or receive compensation from any party engaged in the same or any
similar business in the same geographic areas the Company does business; and
(iii) the Executive without express prior written approval from the Board of
Directors, will not solicit any members of the then current clients of the
Company or discuss with any employee of the Company information or operation of
any business intended to compete with the Company. For the purposes of this
Agreement, proprietary interest means legal or equitable ownership, whether
through stock holdings or otherwise, of a debt or equity interest (including
options, warrants, rights and convertible interests) in a business firm or
entity, or ownership of more than 5% of any class of equity interest in a
publicly-held company. The Executive acknowledges that the covenants contained
herein are reasonable as to geographic and temporal scope. For a twelve
(12) month period after termination of the Period of Employment for any reason,
the Executive will not directly or indirectly (i) hire any employee of the
Company or (ii) solicit or encourage any such employee to leave the employ of
the Company.

 

6



--------------------------------------------------------------------------------

D. The Executive acknowledges that his breach or threatened or attempted breach
of any provision of this Section IX would cause irreparable harm to the Company
not compensable in monetary damages and that the Company shall be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of this Section IX
without being required to prove damages or furnish any bond or other security.

E. The Executive shall not be bound by the provisions of this Section IX in the
event of the default by the Company in its obligations under this Agreement
which are to be performed upon or after termination of this Agreement.

SECTION X

INDEMNIFICATION, LITIGATION

The Company will indemnify the Executive to the fullest extent permitted by the
laws of the state of incorporation in effect at that time, or certificate of
incorporation and by-laws of the Company whichever affords the greater
protection to the Executive. The Executive will be entitled to any insurance
proceeds related to any award, or any fees or expenses incurred in connection
with any action, suit or proceeding to which he may be made a party by reason of
being a director or officer of the Company.

SECTION XI

CHANGE IN CONTROL

In the event there is a Change in Control (as defined below) of the Company and
(1) within ninety (90) days prior to such event the Executive is terminated due
to either a Without Cause Termination or a Constructive Discharge or (2) within
six (6) months following such event the Executive is terminated due to either a
Without Cause Termination or a Constructive Discharge or elects to resign upon
written notice to the Company, but only if Executive has executed and not
revoked within the revocation period a valid release agreement in a form
reasonably acceptable to the Company, the Company shall pay to the Executive
upon the effectiveness of such release, subject to Section XII, in a lump sum an
amount equal to 200% of his Base Salary as in effect at the time of such
termination or resignation. In addition, earned but unpaid Base Salary and
pro-rated incentive compensation awards will be paid through the date of
termination for the year in which termination or resignation occurs. Any Options
or restricted stock or restricted stock units granted to the Executive pursuant
to the Plan prior to resignation or termination, but subject to vesting
restrictions, will be fully vested upon a Change in Control whether or not the
Executive resigns. Any restricted stock units that are held by the Executive at
the time of such termination of employment shall be settled in accordance with
their terms. Subject to Section VIII.F, the group hospitalization, health,
dental care and life insurance benefits described in this Agreement as in effect
at the date of termination of employment will also be continued for twenty-four
(24) months from the effective date of termination pursuant to a Change of
Control.

 

7



--------------------------------------------------------------------------------

SECTION XII

CODE SECTION 409A

A. Administration and Construction. To the extent applicable (as determined by
Section XII.B, below), the parties hereto intend that this Agreement comply with
Section 409A. This Agreement shall be construed in such a manner as to be in
compliance with Section 409A. Any term used in this Agreement which is defined
in Section 409A or the regulations promulgated thereunder (the “Regulations”)
shall have the meaning set forth therein unless otherwise specifically defined
herein. Should any provision be found to be not in compliance with Section 409A,
the parties are hereby contractually obligated to execute any and all amendments
to this Agreement deemed necessary and required by legal counsel for the parties
to achieve compliance with Section 409A. To the extent the legal counsel for the
parties disagree as to the terms or other provisions of any amendment deemed
necessary to comply with Section 409A, such dispute shall be resolved in
accordance with Section XII.B.

B. Procedures for Determining Application of Section 409A. Executive and the
Company shall cooperate to determine the application of Section 409A for
purposes of this Agreement. If Executive and the Company are unable to agree on
the application of Section 409A within ten (10) business days after the
Executive’s separation from service with the Company or otherwise disagree with
respect to any amendment to the Agreement in order to comply with Section 409A,
then the application of Section 409A (or dispute with respect to Section 409A)
for purposes of this Agreement shall be determined by an accounting firm of
recognized national standing acceptable to the Executive and the Company. The
accounting firm shall be instructed to use every reasonable effort to make its
determination within ten (10) business days after it is retained. The parties
will cooperate fully with the accounting firm. The costs and expenses for the
services of the accounting firm shall be borne equally by the Executive and the
Company. The determination of such accounting firm shall be final and binding on
all parties.

C. Section 409A Compliance.

1. All payments to be made to the Executive upon a termination of employment may
only be made upon a “separation from service” (defined below) of the Executive.
For purposes of Section 409A, (i) the Executive may not, directly or indirectly,
designate the calendar year of payment; and (ii) no acceleration of the time and
form of payment of any nonqualified deferred compensation to the Executive, or
any portion thereof, shall be permitted.

2. Delayed Payments.

(i) Notwithstanding any other payment schedule provided herein to the contrary,
if, and only if, the Executive is deemed on his termination date to be a
“specified employee” within the meaning of that term under section 409A(a)(2)(B)
of the Code, then the terms of this Subsection shall apply as required by
Section 409A. Any payment that is considered deferred compensation under
Section 409A payable on account of a “separation from service” shall be made on
the date that is the earlier of (y) the expiration of the six (6) month period
measured from the date of such “separation from service” of the Executive or

 

8



--------------------------------------------------------------------------------

(z) the date of the Executive’s death (the “Delay Period”) to the extent
required under Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to the immediately preceding sentence (whether they
otherwise would have been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Executive in a lump sum by the
Company, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(ii) To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under Section 409A provided on account of a
“separation from service,” and such benefits are not otherwise exempt from
Section 409A, the Executive shall pay the cost of such benefits during the Delay
Period, and the Company shall reimburse the Executive, to the extent that such
costs otherwise would have been paid by the Company or to the extent that such
benefits otherwise would have been provided by the Company at no cost to the
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.

3. Notwithstanding the applicable provisions of this Agreement regarding the
timing of payments, any payment or benefit due hereunder which is contingent
upon receipt of a release shall be made in accordance with this Subsection. Any
such payment or other benefits described in Section VIII or XI will be paid or
begin to be paid within sixty (60) days following the Executive’s termination of
employment (subject to Subsection XII.C.2, if applicable). Notwithstanding the
foregoing, if such 60-day period begins in one taxable year of the Executive and
ends in the subsequent taxable year of the Executive, the payments will be paid
or begin to be paid in the subsequent taxable year (subject to XII.C.2).

4. Notwithstanding any other provision of the plans or programs constituting the
benefits described herein, (i) the amount of expenses eligible for reimbursement
and the provision of in-kind benefits during any calendar year shall not affect
the amount of expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement of an eligible
expense shall be made on or before December 31 of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement or right to in-kind benefit shall not be subject to liquidation or
exchange for another benefit.

D. Section 409A Definitions.

1. Section 409A. Section 409A shall mean section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the final regulations issued
thereunder.

2. For purposes of this Agreement, the phrase termination of employment or any
similar term or phrase shall mean the Executive’s “separation from service” as
defined by the default provisions of Treas. Reg. § 1.409A-1(h).

 

9



--------------------------------------------------------------------------------

3. A “Change in Control” shall mean any of the following:

(i) Change of Ownership of the Company. The date that any one person, or more
than one person acting as a group, acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company. However, if any one person, or more than one person acting
as a group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section
XII.D.3(i). This Section XII.D.3(i) applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and stock in the
Company remains outstanding after the transaction.

(ii) Change in the Effective Control of the Company.

(a) The date any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company. If any one person, or more than one person acting as a group, is
considered to effectively control the Company (within the meaning of this
Section XII.D.3(ii)(a)), the acquisition of additional control of the Company by
the same person or persons is not considered to cause a change in the effective
control of the Company (or to cause a change in the ownership of the corporation
within the meaning of Section XII.D.3(i)).

(b) The date a majority of members of the Company’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors before
the date of the appointment or election.

(iii) Change in the Ownership of a Substantial Portion of the Company’s Assets.
The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than eighty percent
(80%) of the total gross fair market value of all of the assets of the
corporation immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding the foregoing, a Change
in Control shall not be deemed to have occurred for purposes of this Agreement
when there is a transfer to an entity that is controlled by the shareholders of
the Company immediately after the transfer as provided in the following
sentence. A transfer of assets by the Company is not treated as a change in the
ownership of such assets if the assets are transferred to (w) a shareholder of
the

 

10



--------------------------------------------------------------------------------

Company (immediately before the asset transfer) in exchange for or with respect
to its stock in the Company, (x) an entity, fifty percent (50%) or more of the
total voting power of which is owned, directly or indirectly, by the Company,
(y) a Person, or more than one Person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total voting power of all the
outstanding stock of the Company, or (z) an entity, at least fifty percent
(50%) of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (y) above.

For purposes of this Section XII.D.3, persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.

This definition of “Change in Control” is intended to be consistent with the
phrase “change in the ownership or effective control of the corporation, or in
the ownership of a substantial portion of the assets of the corporation” as used
in section 409A(a)(2)(A)(v) of the Code and the Regulations promulgated
thereunder and shall be interpreted and applied in a manner consistent with such
intent. Further, this definition is intended to comply with Section 409A and
shall be interpreted in accordance therewith.

(4) “Disability” or “Disabled” as used in this Agreement means the Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

SECTION XIII

WITHHOLDING TAXES

The Company may directly or indirectly withhold from any payments under this
Agreement all federal, state, city or other taxes that shall be required
pursuant to any law or governmental regulation.

SECTION XIV

EFFECTIVE PRIOR AGREEMENTS

This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter and supersedes any prior employment
or severance agreements between the Company and its affiliates and the
Executive.

 

11



--------------------------------------------------------------------------------

SECTION XV

CONSOLIDATION, MERGER OR SALE OF ASSETS

Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger or sale
of assets, the term “the Company” as used in this Agreement will mean such other
corporation and this Agreement shall continue in full force and effect. This
Section XV is not intended to modify or limit the rights of the Executive
hereunder, including without limitation, the rights of Executive under Section
XI.

SECTION XVI

MODIFICATION

This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.

SECTION XVII

GOVERNING LAW; ARBITRATION

This Agreement has been executed and delivered in the State of Tennessee and its
validity, interpretation, performance and enforcement shall be governed by the
laws of that state.

Any dispute among the parties hereto shall be settled by arbitration in
Nashville, Tennessee, in accordance with the rules then obtaining of the
American Arbitration Association and judgment upon the award rendered may be
entered in any court having jurisdiction thereof.

SECTION XVIII

NOTICES

All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by registered mail, return receipt requested, or if
delivered by hand, overnight delivery service or confirmed facsimile
transmission, to the following:

(a) If to the Company, at 1621 Galleria Boulevard, Brentwood, TN 37027-2926,
Attention: Corporate Secretary, or at such other address as may have been
furnished to the Executive by the Company in writing; or

(b) If to the Executive, at such address of the Executive as may have been
furnished to the Company by the Executive in writing.

 

12



--------------------------------------------------------------------------------

SECTION XIX

BINDING AGREEMENT

This Agreement shall be binding on the parties’ successors, heirs and assigns.

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

ADVOCAT INC. By:  

/s/ Richard Brame

Title:  

Chairman of Compensation Committee

EXECUTIVE:

/s/ Kelly Gill

Kelly Gill

 

14